                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JESSE BARNES,                                      No. 4:18-CV-01497

                   Plaintiff,                          (Judge Brann)

           v.

    SHELL EXPLORATION AND
    PRODUCTION COMPANY
    APPALACHIA, SHELL
    EXPLORATION AND
    PRODUCTION COMPANY, and
    SHELL OIL COMPANY,

                  Defendants.

                                MEMORANDUM OPINION

                                     MARCH 18, 2020

          This case arises from alleged sexual harassment suffered by Plaintiff Jesse

Barnes during her employment at the Defendant Shell Oil Company entities. On

January 21, 2020, Shell moved to compel a mental-health examination of Barnes

pursuant to Federal Rule of Civil Procedure 35. That motion is now ripe for

disposition.

          Rule 35 authorizes a district court to order a party whose mental or physical

condition is in controversy to submit to a physical or mental examination by a

licensed examiner.1 Courts have read the text of Rule 35 to require the movant to



1
    Fed. R. Civ. P. 35(a).
make an affirmative showing that the party’s mental or physical condition is “in

controversy” and that the movant has “good cause” for the examination.2 The

United States Supreme Court has stressed that these requirements are not “mere

formalit[ies]” and that Rule 35 “requires discriminating application by the trial

judge.”3 Courts will generally find these requirements satisfied in four

circumstances:

          when 1) there is a separate tort claim for emotional distress,
          2) the plaintiff alleges that he suffers from a severe ongoing mental
          injury or a psychiatric disorder,
          3) the plaintiff will offer expert testimony to support the claim, or
          4) the plaintiff concedes his mental condition is in controversy.4

“[A] claim of emotional distress, without more, is insufficient to put the plaintiff’s

mental condition ‘in controversy.’”5

          Shell has not shown that Barnes put her mental condition in controversy. She

does not bring a separate tort claim for emotional distress, does not intend to call

an expert, and does not concede that her mental condition is in controversy. While

she claims damages for emotional distress, they do not rise above garden-variety

claims.6


2
    See Schlagenhauf v. Holder, 379 U.S. 104, 116–19 (1964); Smith v. J.I. Case Corp., 163 F.R.D.
      229, 230 (E.D. Pa. 1995).
3
    Schlagenhauf, 379 U.S. at 118.
4
    Smith, 163 F.R.D. at 230.
5
    Id.
6
    See Montana v. Cty. of Cape May Bd. of Freeholders, 2013 WL 1750002, at *2 (D.N.J. Apr. 22,
      2013).
                                               -2-
      In the alternative, Shell has also not demonstrated good cause for a Rule 35

examination. The link between the Barnes’s claimed psychological damages and

Shell’s alleged sexual harassment shows relevance, but it does not establish why

an examination is necessary in this case, particularly where Barnes’s records have

been provided. The emotional distress claimed in nearly every sexual harassment

case does not alone establish good cause for a Rule 35 examination.

      For these reasons, I deny Shell’s motion to compel Barnes to submit to a

mental-health examination under Rule 35. Because I deny this motion, I further

deny Shell’s request for attorneys’ fees.

      An appropriate Order follows.



                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




                                            -3-
